

	

		II

		109th CONGRESS

		2d Session

		S. 2649

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 25, 2006

			Mrs. Boxer (for herself,

			 Mr. Wyden, and Mrs. Feinstein) introduced the following bill; which

			 was read twice and referred to the Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To direct the Secretary of Commerce to

		  provide emergency disaster assistance to mitigate the economic losses caused by

		  the declining Klamath River salmon and to develop and implement a research and

		  recovery plan for Klamath River salmon, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the Salmon

			 Assistance and Recovery Act of 2006.

		2.Implementation of

			 Klamath River salmon protection measures and disaster relief

			(a)Klamath River

			 Fall Chinook and Coho salmon protection measures

				(1)In

			 generalThe Secretary of

			 Commerce shall develop and implement a coordinated, comprehensive research and

			 recovery program for Klamath River Fall Chinook salmon and Klamath River Fall

			 Coho salmon.

				(2)Program

			 featuresThe program shall be

			 designed to study or implement—

					(A)in-river monitoring of Ceratomyxa Shasta

			 and Parvicapsula minibicornus, and implementation of any immediate protective

			 measures against such pathogens;

					(B)additional ocean and in-river fisheries

			 population monitoring;

					(C)completion of a recovery plan for Coho

			 salmon on the Klamath River;

					(D)operation and maintenance of stream gauges

			 for flow monitoring on the Klamath River and its tributaries, including the

			 Shasta, Scott, Salmon, and Trinity Rivers;

					(E)fish passage in the Klamath National Forest

			 and Six Rivers National Forest; and

					(F)restoration of aquatic habitats in the

			 Klamath River basin, with emphasis on the Klamath River and its tributaries

			 below Iron Gate Dam.

					(3)Deadline for

			 issuance of recover planNot

			 later than 6 months after the date of the enactment of this Act, the Secretary

			 of Commerce shall complete and make available to the public the recovery plan

			 described in paragraph (2)(C).

				(4)Authorization of

			 appropriations

					(A)In

			 generalThere is authorized

			 to be appropriated to the Secretary of Commerce to implement the program

			 developed under this subsection $45,000,000, which shall remain available until

			 expended.

					(B)Limitation on

			 use of fundsNone of the

			 amounts appropriated pursuant to the authorization of appropriations in

			 subparagraph (A) may be distributed prior to the date the Secretary of Commerce

			 completes and makes available to the public the recovery plan described in

			 paragraph (2)(C).

					(b)Emergency

			 disaster assistance

				(1)Authorization of

			 paymentsThe Secretary of

			 Commerce shall make a direct payment to the Pacific States Marine Fisheries

			 Commission to distribute to fishing communities, Indian tribes, businesses,

			 holders of community development quotas issued under the Magnuson-Stevens

			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), individuals,

			 and other entities as emergency disaster assistance to mitigate the economic

			 losses caused by declining Klamath River Fall Chinook salmon.

				(2)Payment

			 recipient reportsThe

			 Secretary of Commerce shall require that the Pacific States Marine Fisheries

			 Commission shall, not later than 6 months after the date that the Commission

			 receives a payment under this subsection, submit to the Secretary of Commerce

			 and the Committee on Appropriations of the Senate and the Committee on

			 Appropriations of the House of Representatives a report describing the persons

			 to whom the payment was distributed and the rationale for such

			 distribution.

				(3)Authorization of

			 appropriationsThere is

			 authorized to be appropriated to the Secretary of Commerce $81,000,000 to make

			 payments under this subsection. Any amount appropriated pursuant to this

			 subsection that is not used or otherwise obligated shall be returned to the

			 general fund of the Treasury.

				(c)ReportsNot later than one year after the date of

			 the enactment of this Act, and annually thereafter, the Secretary of Commerce

			 shall submit to Congress a report on the progress made to implement subsection

			 (a). Each report shall specifically described the manner in which projects

			 carried out under subsection (a) have increased water quantity, improved water

			 quality, increased salmon populations, and specifically benefitted salmon

			 spawning habitat.

			

